Case: 11-16008    Date Filed: 10/11/2012   Page: 1 of 3

                                                             [DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                        ________________________

                               No. 11-16008
                           Non-Argument Calendar
                         ________________________

                  D.C. Docket No. 8:04-cr-00035-JSM-EAJ-1



UNITED STATES OF AMERICA,

                                                                 Plaintiff-Appellee,

                                     versus

JULIAN A. BUTLER,

                                                             Defendant-Appellant.

                         ________________________

                  Appeal from the United States District Court
                      for the Middle District of Florida
                        ________________________

                               (October 11, 2012)

Before TJOFLAT, HULL and KRAVITCH, Circuit Judges.

PER CURIAM:

     Julian Butler, a federal prisoner convicted of a crack cocaine offense,
               Case: 11-16008     Date Filed: 10/11/2012    Page: 2 of 3

appeals the district court’s order reducing his sentence, pursuant to 18 U.S.C.

§ 3582(c)(2), based on Amendment 750 to the United States Sentencing

Guidelines. On appeal, Butler argues that the district court failed to consider the

18 U.S.C. § 3553(a) factors before sua sponte reducing his sentence. The district

court’s order did not mention § 3553(a) at all. The government concedes that the

district court erred, and we agree.

      In considering whether to reduce a defendant’s sentence pursuant to

§ 3582(c)(2), the district court must first recalculate the defendant’s advisory

guidelines range under the amended guidelines. United States v. Bravo, 203 F.3d

778, 780 (11th Cir. 2000). The district court “next must consider the sentencing

factors listed in 18 U.S.C. § 3553(a), as well as public safety considerations, and

may consider the defendant’s post-sentencing conduct, in evaluating whether a

reduction in the defendant’s sentence is warranted and the extent of any such

reduction.” United States v. Williams, 557 F.3d 1254, 1256 (11th Cir. 2009). The

district court “is not required to articulate the applicability of each factor, as long

as the record as a whole demonstrates that the pertinent factors were taken into

account by the district court. Id. (quotation marks omitted). The district court’s

consideration of the factors may be demonstrated based on the “record as a

whole.” Id. However, if it is not possible to determine from the record whether

                                            2
                Case: 11-16008    Date Filed: 10/11/2012   Page: 3 of 3

the district court considered the § 3553(a) factors, we must vacate and remand the

case to the district court. Id. at 1257.

      Here, nothing in the record indicates that the district court considered the

§ 3553(a) factors in choosing a new sentence. The district court order established

that, after Amendment 750, Butler’s new guidelines range was 92 to 115 months

and reduced Butler’s prison term to 103 months. However, the district court’s

order did not mention the § 3553(a) factors at all. In addition, because the district

court ruled sua sponte, there were no prior pleadings or arguments as to the

applicability of the § 3553(a) factors that the district court could have considered

before it reduced Butler’s sentence. Cf. United States v. Smith, 568 F.3d 923,

928-29 (11th Cir. 2009) (concluding that the record showed consideration of the

§ 3553(a) factors where the district court’s order referred to the defendant’s

motion, which argued that the § 3553(a) factors supported a more lenient sentence,

and the district court held a hearing at which the parties argued the applicability of

the factors).

      Because here the record as a whole does not show that the district court

considered the § 3553(a) factors, we vacate Butler’s sentence and remand for

further proceedings consistent with this opinion.

      VACATED AND REMANDED.

                                           3